Oldham, J. The liability of the" defendant, Davis, is upon a writing obligatory, for four hundred and ten dollars and thirty cents; that of Notrebe as guarantor upon the back of the-writing obligatory. Their undertakings were distinct and different, and did not create a joint liability. A joint action cannot be maintained against the principal debtor, and a mere guarantor, either at common law or by statute. There is clearly a misjoinder of parties, and the Circuit Court for that reason properly sustained the demurrer to the declaration. Affirmed.